Opinion by
Mb. Justice Heydbick,
This case does not differ in any material respect from Commonwealth v. William Mann Company, decided at this term. For the reasons therein given the judgment must be reversed and judgment entered for the Commonwealth for the tax upon so much of the defendant’s capital as was employed in other than its legitimate business of manufacturing.
The judgment is reversed, and judgment is now entered in favor of the Commonwealth and against Weikel & Smith Company for the sum of seventy-six dollars and twenty-seven cents and costs.